 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.There is no representation or unfair labor practice proceedinginvolving the same labor dispute pending before the Board.4.The State court has made no findings of fact as to the aforesaidcommerce data.5.Although served with a copy of the petition for Advisory Opin-ion, no response as provided by the Board's Rules and Regulationshas been filed by the Employer.On the basis of the above, the Board is of the opinion that:1.The Employer is a nonretail enterprise engaged in the electricalcontracting business in Fort Pierce, Florida.2.The current standard for the assertion of jurisdiction over non-retail enterprises within the Board's statutory jurisdiction requiresan annual minimum of $50,000 out-of-State inflow or outflow, director indirect.SiemonsMailing Service,122NLRB 81, 85. TheEmployer's more than $50,000 local purchases of materials manufac-tured outside the State of Florida during the past 12 months consti-tute indirect inflow under the Board'sSiemensdecision and satisfythe current standard for the assertion of jurisdiction over nonretailenterprises.'Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended,,that on theallegations submitted herein the Board would assert jurisdictionover: the Employer's operations with respect to labor disputes cog-nizable under Sections 8, 9, and 10 of the Act.IIn view of our determination herein,it has been unnecessary to consider the allega-tions of indirect inflow of secondary employers to the picketedArnold project.Cf.Amoskeag Construction Company(International Brotherhood of ElectricalWorkers, AFL-010),147 NLRB 166.Women's Bindery Union,LocalNo. 42,International Brother-hood of Bookbinders,AFL-CIO'andNational PublishingDivision,McCall CorporationandWashington Mailers' UnionNo. 29 affiliated with the International Typographical Union,AFL-CIO?Case No. 5-CD-97.December 16, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, following a charge filed by National Publishing Divi-sion,McCall Corporation, herein called the Employer, alleging thattheWomen's Bindery Union, Local No. 42, International Brother-hood of Bookbinders, AFL-CIO, herein called the Bindery Women,had violated Section 8 (b) (4) (D) of the Act.A hearing was heldi Amended to conform to a motion foramendmentof the pleadings made at the hearing.2 Amendedas in footnote1, supra.150 NLRB No. 34. WOMEN'S BINDERY UNION, LOCAL NO. 42, ETC.389before Hearing Officer Edward J. Gutman on April 21 and May 5, 6,and 14, 1964.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing upon the issues.The rulingsof the Hearing Officer are free from prejudicial error and are herebyaffirmed.Briefs have been filed by the Employer, by the BinderyWomen, and by Washington Mailers' Union No. 29 affiliated withthe International Typographical Union, AFL-CIO, herein calledthe Mailers.Upon the entire record in this case, the National Labor RelationsBoard makes the following findings:1:The business of the EmployerThe Employer maintains its place of business in Washington,D.C., where it is engaged in the printing and distribution of maga-zines and other publications.During the year preceding the hear-ing, the Employer received at its place of business goods and mate-rials directly from outside the District of Columbia valued in excessof $50,000.During the same period of time, the Employer shippedgoods and materials valued in excess of $50,000 directly from itsplace of business to places located outside the District of Columbia.The parties stipulated, and we find, that the Employer is engagedin commerce within the meaning of the Act.2.The labor organizations involvedThe parties stipulated, and we find, that the Bindery Women andtheMailers are labor organizations within the meaning of the Act.3.The disputeA. The backgroundAmong its printing and distribution activities, the _ Employerprints and mails two magazines for the American Red Cross. Thesemagazines are published eight times a year.Some subscribersreceive only one copy of a magazine, while others, such as schools,receive several copies in one package.For some time prior to thedispute here, a single copy of a magazine was prepared for mailingby being wrapped on a machine; packages of 2 to 20 copies weremanually rolled and wrapped in open-end wrappers by an employeerepresented by the Mailers; and packages of more than 20 copieswere wrapped and tied in square bundles, also by a mailer. Sincethe top and bottom edges of the. multiple magazines contained inopen-end wrappers were unprotected, they were often damaged inthe mails.Having received complaints about this damage, the RedCross requested the Employer to find a safer way to prepare 2 to 20 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies for mailing.The Employer settled upon the method ofhaving such multiple copies inserted in envelopes.Under this newprocedure, whenmagazinesin precounted lots come off the auto-matic stitching machine, they are stacked by a printingpressman.Another employee picks up the designated stacks, containing from2 to 20 magazines, and inserts them into envelopes.This is the workin dispute.As noted, the method formerly employed at this pointwas to have an employee (a mailer) roll up the multiple copies andwrap themin anaddressed wrapper.Afterthemagazines areinserted under the new method, the envelope is then stapled at thetop by a woman binder. If the envelope contains more than fivecopies, it is then tied with cord by amailer.After deciding to discontinue the roll-wrapping of 2 to 20 copiesand to substitute envelopes as the packaging method, beginning withthe November1963 issues,the Employer informed the parties of itsintentionto assignthe latter work to employees represented by theBindery Women 3 Having previously performed the roll-wrappingoperation, the Mailers protested this assignment, invoked thestatusquoprovision of its contract,4 and took the matter to arbitration.At the arbitration hearing, the Employer advocated the position thatthe work belonged to the bindery women, and presentedsupportingevidenceto this effect.On January 24, 1964, the arbitrator ruledthat the work of insertion of multiplecopiesinto envelopes belongedto the Mailers.Thereafter, the Employer complied with the arbi-trator's decision and permitted mailers to perform the disputed work.On March 5, 1964, the Bindery Women wrote to the Employer,stating itsunderstanding that the work of inserting Red Cross pub-licationsin envelopes would be performed in the latter part ofMarch 1964 by membersof a unionother than the Bindery Women.It advised the Employer that if this function were not assigned toitsmembersby March 23, 1964,allmembersof the Union wouldstop work in protest.On March 9, 1964, the Employer filed a chargeagainstthe Bindery Women under Section 8(b) (4) (D) of the Act.B. Applicability of the statuteThe foregoing uncontested facts afford reasonable cause to believethat a violation of Section 8 (b) (4) (D) has occurred.Accordingly,we find that the dispute is properly before the Board for determina-tion under Section 10(k) of the Act.8A collective-bargaining agreement between the Employer and the Bindery Womencovers theperiod fromMarch 1, 1962,to and includingFebruary28, 1965.4The agreement between the Employer,and the Mailers runs fromMay 1,1962, toApril 30, 1965. WOMEN'S BINDERY UNION, LOCAL NO. 42, ETC.391C. Positions of the partiesThe parties agree that the insertion into envelopes ofsinglecopiesis properly within the jurisdiction of the Bindery Women, and thatthewrappingof multiple copies is work belonging to the Mailers.As for the contested work, the insertion of 2 to 20 copies into enve-lopes, the Employer and the Bindery Women contend that theEmployer's originalassignment of this work to the bindery womenconforms to their contract and to the practice of other publishers inthe area.The Mailers argues that its contract with the Employercoversthe disputed operation, and that an arbitrator's award whichreached that conclusion should be given binding effect, or, if not con-sidered binding, should nevertheless be followed in accordance withthe national labor policy of favoring arbitration.D. Merits of the disputeSection 10(k) of the Actrequiresthe Board to make an affirmativeaward of disputed work after giving consideration to various relevantfactors, and the Board has held that its determination in a jurisdic-tional disputecase is anact of judgment based upon common senseand experienceand a balancing of all relevant factors 5Certain factors usually considered by the Board in these jurisdic-tional disputecasesprovide little assistance in determining theinstantdispute.For example, we do not read either of the contractshere involved as unequivocally supporting on its face the claimsurged by the respective Unions.Although the jurisdictional clauseof the Bindery Women contract covers "inserting,"' it is apparentfrom the context in which it is mentioned that this term is intendedto refer to a process in bookbinding rather than to themailing ofperiodicals.The same clause also refers to "flat mailing" and "bulkmailing," both of which might be said to pertain to the insertion ofmultiple copies of periodicals into envelopes.However,since it isconceded that at least one type of "bulk mailing," the wrapping ofmultiple copies, is work properly assigned to and performed by themailers, it is clear that this jurisdictional term cannot be literallyapplied.The record gives no indication that the parties have settledupon any meaning for "flat mailing."The Mailers contract covers,inter alia,the "... counting, wrap-ping, tying, and/or sacking of bulk newspapers, magazines, or peri-odicals."The argument that insertion of several copies ofmagazinesinto an envelope is the "wrapping" of bulk periodicals is tested bys International Association of Machinists,Lodge No.1743, AFL-CIO (J. A. Jones Con-struction Company),135 NLRB 1402. 392'DECISIONSOF NATIONALLABOR RELATIONS BOARDthe fact that, although another portion of the Mailers jurisdictionalclause purports to cover the ". . . wrapping of single copies of .. .periodicals ....... the Mailers readily concedes that the insertion -ofsinglemagazines into envelopes is Bindery Women work. If theinsertion ofone magazineinto an envelope is not construed by theparties to be "wrapping," there might seem to be an inconsistency inconstruing the same word to cover the insertion oftwomagazines inan envelope.However, an arbitrator duly designated by both partiesto the contract to resolve disputes arising under it has interpretedthe contract as supporting the Mailers claim.In the arbitration proceeding between the Mailers and theEmployer, adverted to above, the arbitrator, after considering theterms of both contracts and other relevant factors, concluded thatthe Mailers, on the basis of its agreement and past practice under it,was "contractually and properly" entitled to the work here underdispute.In reaching his decision, he relied on the reference to"wrapping" in the Mailers contract and further emphasized theundisputed evidence reflecting that at the Employer's plant thepackaging of multiple copies had in the past been handled by mem-bers of the Mailers.Although, contrary to the assertion of the Mailers, we do notregard the results of the arbitration as conclusive upon our determi--nation,$ neither do we ignore it completely as a relevant considera-tion to be weighed by us in the balance, bearing in mind that thecontractual intent of the jurisdictional clause in the Mailers contractis one of the factors we must assess and that arbitration was the'nethod agreed upon by the Employer and the Mailers to determinene intent of their contract.We take into account, of course, thatthe intent of the Bindery Women contract is also in issue and thearbitrator was unauthorized to make an interpretation of that con-tract binding on the Bindery Women. For all the foregoing reasons,we give consideration to the award of the arbitrator, but only to therxtent of its intrinsic persuasiveness as related to subsidiary factorswe must appraise.OHere, the BinderyWomen protestedthe holding of the arbitration proceeding, con-ducted under an agreementtowhich it was not a party.Section 10(k) requires theBoard to hear and determine jurisdictional disputes unless the parties"... have adjusted,or agreed upon methodsfor the voluntaryadjustment of, the dispute."The clear importof this language is that unless all the parties involved in the dispute bind themselves tovoluntarily settle the argument,the Board itself must determinethe question.As theBindery Women was neither a participant in the aforesaid arbitration nor bound by theagreement pursuantto which it was conducted,it is quiteclear that the voluntaryadjust-ment condition of Section10(k) hasnot been metAccordingly, the arbitrator's awardmay not, contraryto the Mailers' contention, be given bindingeffect in this proceeding.SeePhiladelphia Typographical Union, Local No. 2 (Philadelphia Inquirer,etc.),142NLRB$G; New Orleans Typographical Union No. 17, etc.(E. P. Rivas, Inc.),147 NLRB 191. WOMEN'S BINDERY UNION, LOCAL NO. 42, ETC.393As found above, when the Employer first decided on the new pro-cedure for packaging 2 to 20 magazines,' it initially assigned thecontested work to the bindery women. In testifying as to its reasonsfor the assignment, the Employer made clear that it felt compelledto do so by the terms of the Bindery Women contract.While anemployer's assignment of work to a particular group of employees isentitled to some, though not controlling, weight in our determina-tion, its significance lies largely in the fact that the employer is inthe best position to judge the needs of his own business, from thestandpoint of operational efficiency and economy.However, we notehere that the employer's assignment is based primarily on his inter-pretation of ambiguous contractual provisions.Much of the hearing dealt with the Employer's past practice andthe practice of other employers in the area.As for the Employer'sexperience, it appears that in the last 10 years the Employer has onlyonce before employed the technique of-inserting multiples copies intoenvelopes.For the mailings of that particular magazine, mailersperformed the inserting work, although it amounted to a small per-centage of the total mailing'run.At least once, in 1962, the BinderyWomen claimed jurisdiction over these multiple insertions, but, asappears from a letter admitted into evidence, agreed to permit mail-ers to insert multiple copies of the magazine into envelopes, in recog-nition of the restrictions imposed by the District of Columbia lawson the working hours of women.The evidence of the area practice among other employers does notdisclose an undeviating pattern.Besides the Employer, five printingand mailing firms in the District of Columbia employ individualsrepresented in their respective plants by both the Mailers and theBindery Women. All five firms, members of an employers' associa-tion, are contractually bound to the two Unions by the same agree-ments with which we are here concerned.At these firms, the inser-tion technique has been used for only a relatively small proportionof their mailing.At four of the five plants, there has been no uni-form practice, although bindery women have done this. work muchmore often than the mailers.However, at the fifth plant, where thistechnique has been used to package small amounts of mailings ofwhich the bulk was being packaged by the wrapping method, themailers, not bindery women, have done this work.Thus the evidence as to area practice indicates that insertion ofmultiples into envelopes has been used as a mailing technique only toa comparatively limited extent.Although the work to that limitedextent has been done more generally by bindery women than bymailers, there does not appear to emerge any pattern of work assign-ment that is so regular, frequent, or consistent as to reflect the exist-ence of a clearly defined area practice. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDOther factors which are of assistance in some cases are not helpfulin this one.Neither Union has been certified by the Board as theexclusive bargaining representative of employees engaged in per-forming the work in question.The work requires no special skills,and either group of employees is capable of performing it with com-parable efficiency.No specific agreements regarding work distribu-tion have been reached by the Unions, although each has acquiescedin some variations from the apparent meaning of its contract.In the particular circumstances of this case, where other factors,in our opinion, do not clearly predominate in favor of the claim ofeither Union, the one factor which to us appears of most compellingsignificance is that under established past practice at the Employer'splant the packaging for mailing of 2 to 20 copies has been a functionlodged in the Mailers unit.Although the packaging of such copiesby envelope insertion rather than by wrapping involves a somewhatdifferent technique, the difference is insubstantial; it requires no newskill or equipment, and the basic function of the work task remainsthe same.Further, the evidence does not establish that the tradecommunity clearly recognizes a jurisdictional distinction between thetwo packaging methods.Nor does the record justify a finding thatthe Bindery Women has a more supportable contractual claim to thework than does the Mailers, whose contract has been interpreted byan arbitrator as encompassing that work.Transferal of the functionof packaging 2 to 20 magazines from the Mailers unit to the BinderyWomen unit would have the effect of subtracting from the quantumof work available for members of the Mailers unit while addingpro Cantoto that of the Bindery Women unit. Particularly for thereasons just indicated, but only after also assessing all other relevantfactors, it is our considered judgment that the Mailers has a superiorclaim to the disputed work at the Employer's plant. In making thisdetermination, we are assigning the controverted work to mailersrepresented by the Mailers and not to that Union or its members.Furthermore, our -determination is limited to the particular contro-versy that gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the Act, and upon the basis of theforegoing, the Board makes the following determination of thedispute.1.Mailers in the unit represented by Washington Mailers' UnionNo. 29 affiliated with the International Typographical Union, AFL-CIO, are entitled to perform the work of inserting more than 1 and WOMEN'S BINDERY UNION; LOCAL NO. 42, ETC.395lessthan 21 copiesof magazinesinto envelopes for mailing at theWashington, D.C., plant of the National Publishing Division, McCallCorporation.2.Accordingly,Women's Bindery Union, Local No. 42, Interna-tional-Brotherhood of Bookbinders, AFL-CIO, is not and has notbeen lawfully entitled to force or require National Publishing Divi-sion,McCall Corporation, to assign the work of inserting more than1 and less than 21copies of magazinesinto envelopes to members ofsaid organization.3.Within 10 days from the'date of this Decision and Determina-tion of Dispute, Women's Bindery Union, Local No. 42, InternationalBrotherhood of Bookbinders, AFL-CIO, shall notify the RegionalDirector for Region 5, in writing, whether or not it will refrain fromforcing orrequiring National Publishing Division, McCall Corpora-tion, to assign the work in dispute to its members rather than toemployees represented by Washington Mailers' Union No. 29 affili-ated with the International Typographical Union, AFL-CIO.MEMBER JENKINS,dissenting:I would find that binders in the unit represented by Women'sBindery Union, Local No. 42, International Brotherhood of Book-binders,AFL-CIO, are entitled to the work here in dispute, theinsertion of more than 1 and less than 21 copies of magazines intoenvelopes for mailing. I believe such an assignment is warrantedbecause of: (1) the Employer's assignment of the disputed work,(2) fact that the Bindery Women contract most nearly describes thework in dispute, (3) areapractice, and (4) efficiency and economyof operation.The Employer attempted to assign the work to the bindery women.My colleagues imply that this assignment is of minimal aid in thiscase because based primarily on contract interpretation, unrelated tooperational efficiency and economy.The Employer asserts, and Ibelieve the record substantiates, that efficiency and economy of opera-tion,which I shall discuss further, was an important considerationin the attempted assignment to the bindery women.Thus the con-tract assignment by the Employer is worthy of more weight in ourconclusion than has been given it.Moreover, as a matter of contractinterpretation the assignment was not unreasonable, for it seems tome that "flat mailing" in the Bindery Women contract most nearlydescribes the work in dispute.Again, in the matter of area practice, I disagree with my colleaguesin interpreting the evidence before us, for while there is in truth no 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD"undeviating pattern," I am satisfied that the work in dispute isgenerally accepted as Bindery Women work.However, even if little weight is ascribed to contract assignmentand interpretation and to area practice, one other element should beconsidered.This is economy and efficiency of operation.My col-leagues are silent on this point, but from the following facts it mustbe clear that the record heavily favors assignment to the binderywomen.The disputed work can be most expeditiously performed in thearea adjacent to the automatic stitching machines.Under the pro-cedure which the Employer intended to establish if the binderywomen were allowed to do the work, the magazines would be takenoff the stitcher, by a member of the Specialty Workers Union, anda bindery woman would stand at a table alongside the takeoff pointand insert multiples (2 through 20) into envelopes. She would thenhand the envelopes to a second bindery woman who would staple theenvelopes' closed.With the mailers doing the multiple insertionsinto envelopes, a mailer must be sent over from the mailroom afterall singles have been prepared for mailing.The mailer would thendo the inserting of multiples and turn over the envelopes for staplingto a bindery woman.? Insertion into envelopes requires approxi-mately 60 hours of work in each of 8 months.With the mailersdoing the work, overtime on their part has become necessary.TheEmployer states that if the work is' assigned to the bindery womenworkers, there would be no loss of jobs for the mailers althoughthey might lose some overtime.While additional personnel mighthave to be hired if the work is assigned to the bindery women, sincewomen cannot work more than 8 hours a day,8 the bindery women'srate is substantially less than that of the mailers and the operationcan be performed by the bindery women at a lower cost to theEmployer, even with additional bindery workers.Thus, in my opinion, not only do the facts of employer assignment,contract interpretation, and area practice favor the bindery women,but such an assignment benefits the Employer in terms of efficiencyand cost, and opens up possible employment opportunities for bind-ery women without causing any displacement of mailers. Therefore,on the basis of all the factors before us the work would most appro-priately be assigned to the employees represented by the BinderyWomen.7It is not beyond conjecture that in the interest of efficiency the Employer mighteventually assign the stapling of the envelopes to Mailers,thus in fact reducing jobopportunities for Bindery Women.8 It is this factor which seemingly may have led to the initial performance of this typeof work by the Mailers.